Citation Nr: 0524866	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  02-12 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for imbalance with nonlocalizing nystagmus.  

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for adjustment disorder with depression from 
September 12, 2003 to November 7, 2004.  

3.  Entitlement to an initial disability rating in excess of 
70 percent for adjustment disorder with depression effective 
from November 8, 2004.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 
1953 to December 1954.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.   

In January 2004, the Board remanded this issue to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDING OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and to the extent possible, has 
obtained and fully developed all evidence necessary for the 
equitable disposition of the claim.   

2.  The appellant failed to report for scheduled VA medical 
examinations, and there is no evidence of "good cause" that 
would excuse the appellant of his obligation to cooperate 
with VA in the development of his claims.

CONCLUSIONS OF LAW

1. The veteran's claim for an initial disability rating in 
excess of 10 percent for imbalance with nonlocalizing 
nystagmus is denied as a matter of law.  38 C.F.R. 3.655 
(2004).  

2.  The veteran's claim for an initial disability evaluation 
in excess of 30 percent for adjustment disorder with 
depression from September 12, 2003 to November 7, 2004 is 
denied as a matter of law.  38 C.F.R. 3.655 (2004).  

3.  The veteran's claim for an initial disability rating in 
excess of 70 percent for adjustment disorder with depression 
effective from November 8, 2004 is denied as a matter of law.  
38 C.F.R. 3.655 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002 and Supp. 2005).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he/she is to provide 
and which information and evidence, if any, VA will attempt 
to obtain on his/her behalf.  VA will also request that the 
appellant provide any evidence in his/her possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.



Notice

The Board notes that a VA letters issued September 2004 and 
in June 2005. apprised the appellant of the information and 
evidence necessary to substantiate his claim, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also informed that he could 
obtain evidence and send it himself as well as requested to 
provide any medical evidence he had in his possession that 
pertains to the claim.  As such, the Board finds that the 
letters satisfied VA's duty to notify the appellant, as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II).  Here, notice was provided 
after the initial denial of the claim.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service medical 
records.  The Board has carefully reviewed the appellant's 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim on these issues.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.  



Merits of the Claim

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2005); 38 C.F.R. § 4.1 (2004).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issues being considered here stem from an initial 
grant of service connection and the assignment of an initial 
evaluation for the veteran's disability.  

It must be noted that the RO scheduled the veteran for 
several examinations in conjunction with this claim.  The 
veteran failed to report for these examinations. His attorney 
has specifically stated in numerous letters that the veteran 
will not report for VA examination.  The attorney argues that 
sufficient private medical evidence is of record to grant the 
claims.  

When a veteran fails without good cause to report for a VA 
examination requested by VA in conjunction with a claim, VA 
is not obliged to attempt to provide another. (Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. 38 C.F.R. § 3.655(a) (2004)).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate. Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA. 38 C.F.R. § 3.655(a).

While VA has a statutory duty to assist the veteran in 
developing evidence pertinent to a claim, the veteran also 
has a duty to assist and cooperate with VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  It is incumbent 
upon a veteran to submit to VA examinations when applying for 
a VA benefit.  38 C.F.R. § 3.326 (2004).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit, which was 
previously disallowed, or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655(b).  Where the law and not 
the evidence is dispositive, the claim should be denied on 
the basis that there is an absence of legal merit or that the 
claimant lacks entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

In Olson v. Principi, 3 Vet. App. 480 (1992), the veteran 
failed to report for scheduled examinations.  In that case, 
the Court reiterated that the duty to assist is not always a 
one-way street, or a blind alley; and that the veteran must 
be prepared to cooperate with the VA's efforts to provide an 
adequate medical examination and submit all the medical 
evidence supporting his claim.  That concept was not changed 
by the VCAA.

Where a veteran fails to report for a scheduled examination, 
and does not provide VA with a justifiable excuse for his 
absence (examples of good cause cited in the regulation have 
not been asserted in this appeal), or make an attempt to 
reschedule, the benefit shall be denied because there remains 
no adequate means of effectively rating the service-connected 
disability.  See 38 C.F.R. §§ 3.326, 3.327, 3.655; Dusek v. 
Derwinski, 2 Vet. App. 519 (1992).  In this case, the 
veteran's cooperation in reporting for examination is crucial 
to the fair and thorough adjudication of his claims.  Not 
only has the veteran failed to report for any scheduled 
examination, but he has stated that he refuses to report for 
examination.  The veteran has not presented any evidence of 
good cause for failing to report for the various scheduled VA 
examinations.  VA fulfilled its duty by scheduling the 
veteran for VA examinations and notifying him of same and of 
the consequences of failure to report for examination.  In 
the particular circumstances of this case, it would be 
pointless to remand the veteran's claims again since the 
veteran clearly has no intention of pursuing his claims at 
this time.

The regulations clearly provide that it is the obligation of 
a claimant to report for an examination when requested.  38 
C.F.R. § 3.326.  When an examination is scheduled in 
conjunction with an increased rating claim and the veteran 
fails to cooperate for such examination without good cause, 
it is in essence failing to report for an examination.  Thus, 
it is the judgment of the Board that as a matter of law the 
claim for increased benefits is denied.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).




ORDER

An initial evaluation in excess of 10 percent for imbalance 
with nonlocalizing nystagmus is denied.  

An initial disability rating in excess of 30 percent is 
denied for adjustment disorder with depression from September 
12, 2003 to November 7, 2004.  

An initial disability rating in excess of 70 percent is 
denied for adjustment disorder with depression from November 
8, 2004.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


